service of process on respondent within 120 days' nor filed a motion to
                    enlarge the time for service, the district court properly dismissed
                    appellants' complaint. NRCP 4(i); Saavedra-Sandoval, 126 Nev. at
                    245 P.3d at 1200 (explaining that this court reviews a district court order
                    granting a motion to dismiss for failure to timely serve process for an
                    abuse of discretion). Accordingly, we
                                  ORDER the judgment of the district court AFFIRMED.




                                                                                           J.
                    Parraeuirre                                 Saitta


                    cc: Hon. Gloria Sturman, District Judge
                         Carolyn Worrell, Settlement Judge
                         Ralph A. Schwartz, P.C.
                         Hutchison & Steffen, LLC
                         Eighth District Court Clerk


                          'Appellants' suggestion that they substantially complied with NRS
                    14.070(2)'s substitute-service provision lacks merit. Under NRS 14.070(2),
                    service is deemed sufficient if, in addition to providing a copy of the
                    process with the required fee to the Director of the Department of Motor
                    Vehicles, the plaintiff (1) sends notice of service and a copy of the process
                    to the defendant's address by registered or certified mail, return receipt
                    requested; and (2) files in the district court the original process, a return
                    receipt of the mailing, and an affidavit stating that the plaintiff has
                    complied with these steps. When NRCP 4(i)'s 120-day time frame elapsed
                    on August 31, 2012, the record demonstrates that neither of these
                    requirements had been attempted. Consequently, appellants cannot
                    reasonably contend that they substantially complied with NRS 14.070(2).


SUPREME COURT
        OF
     NEVADA
                                                            2
(0) I947A    4e).